DETAILED ACTION
Election/Restrictions
Newly added claims 13, 14 and 17 are withdrawn as depending from previously withdrawn claims 6 and 9. Further, claims 15 and 19 are withdrawn because they are directed to non-elected embodiment according to figure 5 ([0113], reducing conveyance pitch amount in second printing mode), claim 18 is withdrawn because it is directed to non-elected embodiment according to figure 5 ([0112], increasing number of scans per unit area in second printing mode), and claim 16 is withdrawn because it is directed to the non-elected embodiment according to figure 5 ([0166], varying scanning speed according to print mode). 

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Objections
Claim 5 is objected to because of the following informalities:  the claim recites wherein “the control unit control the conveyance unit…”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaburagi et al. (5,502,475).

Regarding claims 1, 11 and 12,  Kaburagi teaches a printing apparatus, method and non-transitory computer-readable medium comprising: 
a conveyance unit (fig. 1, item 16) configured to convey a print medium (fig. 1, item 9) in a conveyance direction (see fig. 1); 
a printing unit (fig. 1, item 1) configured to print an image by applying ink onto the print medium; 
a heating unit (fig. 1, item 11) that is disposed downstream of the printing unit in the conveyance direction and configured to heat the print medium onto which the ink has been applied by the printing unit (col. 4, lines 35-50); 
an obtaining unit (fig. 11, item 21) configured to obtain, for each print region of a plurality of print regions on the print medium lying side by side in the conveyance direction (note that a single print medium has not been recited, i.e., multiple sheets could contain the plurality of print regions), a piece of application information indicating an amount of ink to be applied to the print region (col. 11, lines 15-25), 
a control unit configured to control a printing operation using the printing unit and the conveyance unit to print an image onto each of 
wherein, based on the piece of application information for a first print region, the control unit controls the printing operation onto a second print region (col. 11, lines 15-25), 
among the plurality of print regions (col. 11, lines 15-25), 
wherein the first print region is located at a position able to be heated by the heating unit for which the printing operation by the printing unit has been completed when the second print region is located at a able to be printed by the printing unit (see fig. 1, note that if the first region has just passed the printhead and is facing the heater, the second region just upstream of the first region is facing the printhead), 
wherein, in a case where the amount of ink for the first print region is a first amount (col. 11, lines 15-25, normal density, normal conveyance), an image of the second print region is printed in a first printing mode (col. 11, lines 15-25, normal conveyance), and
wherein, in a case where the amount of ink for the first print region is a second amount that is larger than the first amount (col. 11, lines 15-25 high-density, slow conveyance), the of the second print region is printed in a second printing mode (col. 11, lines 15-25, slow conveyance) which requires a printing time that is longer than a printing time for the first printing mode.



Regarding claim 2, Kurabagi teaches the printing apparatus according to claim 1, wherein each piece of application information is information indicating at least one of the following: a type of ink, an area of a corresponding predetermined region (col. 11, lines 15-25, note that the area of the region to be imaged is necessarily taken into account), or an amount of fine resin particles contained in the ink.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kurabagi in view of Tajika et al. (2008/0252677).   	Regarding claim 3, Kurabagi teaches the printing apparatus according to claim 1. Kurabagi does not teach 
wherein the control unit controls the printing unit to perform a main scan in which the printing unit moves in a direction crossing the conveyance directionand controls the conveyance unit to convey the print medium each time the main scan is performed, 
wherein, in the first printing mode the control unit controls the printing unit and the conveyance unit to perform the main scan a predetermined number of times for the second print region, and 
wherein, in the second printing mode control unit controls printing unit and the conveyance unit to perform the main scan a number of times that is greater than the predetermined number of times for the second print region.
Tajika teaches wherein the number of main scans in a high-density printing mode is greater than the number of main scans in a normal printing mode (Tajika, [0246]). It would have been obvious to perform more main scans in a higher-density printing mode, as disclosed by Tajika, during the high-density printing mode disclosed by Kurabagi because doing so would amount to combining prior art teachings according to known methods to yield predictable results. In other words, it was well known in the art at the time of invention that a greater number of main scans could produce a higher-density print, and thus to use Tajika’s relative scan numbers in the device disclosed by Kurabagi would have been obvious. 
 	Regarding claim 4, Kurabagi in view of Tajika teaches the printing apparatus according to claim 3, wherein, in the second printing mode, the control unit controls the conveyance unit to change a wait time after the unit performs a main scan in a stepwise manner according to a position of the first print region relative to the heating unit in the conveyance direction (Kurabagi, note that the time between conveyance operations is lengthened in the second mode so as to allow for more time to the medium to be heated. Note that increasing a wait time from a first shorter wait time to a second longer wait time is a stepwise increase. Note that this stepwise increase is done according to the position of the first print region relative to the heating unit). 

Regarding claim 10, Kurabagi teaches the printing apparatus according to claim 1. Kurabagi does not teach wherein the ink is an ink containing fine resin particles having a property that results in an image performance characteristic that is improved over an image performance characteristic of an ink not containing the property of the fine resin particles. Tajika teaches printing with pigment inks, which contain resin particles (Tajika, [0078]) . It would have been obvious to one of ordinary skill in the art at the time of invention to use the pigment ink disclosed by Tajika in with the device disclosed by Kurabagi because doing so would amount to combining a known type of ink with a known inkjet recording apparatus to obtain predictable results.

Response to Arguments
Applicant's arguments filed 4/25/2022 have been fully considered but they are not persuasive. Applicant argues that because Kurabagi teaches correlating a print density for a particular print region with a temperature of a print head, Kurabagi cannot also teach controlling a printing operation in a second region based on a piece of application information for the first print region. According to Applicant, the sheet feeding speed of Kurabagi is adjusted based on an image currently being printed, not an image that has already been completed, as claimed. It seems Applicant is arguing that because the speed of conveyance of the first print region past the heating section is determined based on a print density of the first region, it cannot also be said that the speed of conveyance of the second print region past the printhead is also determined based on the print density of the first print region. This is incorrect. 
When a downstream, first print region is printed in Kurabagi, a temperature of the printhead is taken, and a print density of that first print region is determined. As that first print region is moved to the heating section, an upstream, second print region is moved into proximity with the printhead, and the conveyance speed during the printing of that second print region is determined based on the print density/required heating time of the first print region. That is, if the first print region has a high density, the conveyance is slowed down during a printing of the second print region. Thus, the recording control of the second print region is indeed performed based on the amount of ink applied in the first print region that has already been completed because both heating and printing must be slowed down so as to properly heat the first print area.
The standing prior art rejection is maintained.   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853